DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US 2017/0303597), and further in view of Flick (US 2013/0319435).
Regarding claim 1, 2 and 10, Tsui teaches an aerosol-generating system 100 for generating an aerosol, the aerosol-generating system comprising: 
a reservoir 130
an electric heater 128 configured to vaporize an aerosol-forming substance (the excitation element 128 comprises a resistive heating element [0029]); 
a battery 114 configured to power the electric heater; 
control circuitry 120 comprises driving circuitry 122 , charging circuitry 124 , control circuitry 126 and switching circuitry 129 to facilitate operation of the electronic smoke apparatus 100. The control circuitry 126 comprises sensing circuitry 1262, decision circuitry 1264 and actuation circuitry 1266 [0041].  The actuation circuitry 1266 is connected to the output of the decision circuitry 1264 and control terminals of the charging circuitry 124 and the driving circuitry 122. When the decision circuitry gives a smoking mode output, the actuation circuitry 1266 is set into the smoking mode, with the driving circuitry enabled and the charging circuitry disabled. When the decision circuitry gives a charging mode output, the actuation circuitry 1266 is set in the charging mode, the charging circuitry is enabled and the driving circuitry is disabled [0047] establishing that the charging mode and smoking mode (equivalent to the operation state) cannot operate at the same time therefore anticipating the limitation of “configured to prevent charging of the battery in response to detecting that the electric heater is in an operation state”. Tsui further teaches that when the decision circuitry gives a charging mode output, the actuation circuitry 1266 is set in the charging mode, the charging circuitry is enabled and the driving circuitry is disabled [0047], since the driving circuitry gives a smoking mode output which is equivalent to the operation of state, therefore anticipating the limitation of “wherein the control circuitry is further 
Tsui further teaches charging circuitry may comprise thermal sensing (equivalent to the claimed temperature sensor) and the thermal sensing and control circuitry is to prevent the charging circuit module from overheating during charging [0081]. The thermal sensing is configured to prevent overheating during charging. Tsui does not explicitly teach the temperature sensor connected to the control circuitry, the temperature sensor configured to detect initiation of operation of the electric heater. However Flick (also directed to an aerosol generating system) comprises a temperature sensor for measuring the temperature of the at least one heating element and the electric circuitry configured to monitor the temperature of the at least one heating element as sensed by the temperature sensor [0030]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Tsui to include the temperature sensor for measuring heating element in order to measure overheating which can allow a determination of when the aerosol-forming substrate in the reservoir has decreased. 
Regarding claim 3 and 14, Tsui teaches a charging sensor connected to the control circuitry, the charging sensor configured to detect that the battery is in the charging state (The decision circuitry is connected to the output of the sensing circuitry 1262 and to determine whether to set in the charging mode or the smoking mode [0044]).
Regarding claim 4 and 12, Tsui teaches that wherein the control circuitry is configured prevent operation of the electric heater after the initiation of operation of the electric heater, The charging circuitry may comprise thermal sensing and control circuitry configured to prevent the charging circuit module from overheating during charging [081]).
Regarding claim 5 and 13, Tsui teaches that wherein the control circuitry is further configured to prevent the charging of the battery in response to the initiation of operation of the electric heater (After charging operations have ended , the operation circuitry will be initialised on power up at 182 . When outcome of the mode decision indicates a smoking mode operation , the decision circuitry 1264 will set its output to indicate a non - fuming state and monitor its smoking sensing input terminal to determine whether an actuation condition corresponding to a smoking event has been detected at 186 [0059]).
Regarding claim 8, Tsui teaches a current sensor connected to the control circuitry the current sensor configured to detect that the electric heater is in operation (charging circuitry may comprise thermal sensing and control circuitry, voltage reference and current reference circuitry, a constant voltage mode charging control, a constant current charging mode control [0081]).
Regarding claims 9 and 15, Tsui discloses a battery portion 114 including the battery and the control circuitry 120; and cartridge 130 configured to store the aerosol-forming substance, wherein the control circuitry is further configured to detect whether the is connected to the battery portion (see rejection of claim 1 and 110). Flick further discloses electric circuitry for determining an amount of liquid aerosol-forming substrate in the liquid storage portion is advantageous for a number of reasons. For example, when the liquid storage portion is empty or nearly empty, insufficient liquid aerosol-forming substrate may be supplied .

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US 2017/0303597) and Flick (US 2013/0319435), further in view of Weigensberg et al. (US 2015/0020831).
Regarding claim 6 and 11, Tsui in view of Flick does not explicitly disclose the battery is further configured to be charged via a USB cable connected to a USB port of the aerosol-generating system. Weigensberg (also directed to an electronic cigarette) discloses a universal serial bus (USB) adaptor 179 connects a Source of power (not shown), e.g., a laptop computer to the circuitry 177 via a cable 185 [0101]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Tsui to include the USB cable connection of Weigensberg because combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747